DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1-3, 67-10 in the response filed November 1, 2021 are acknowledged by the Examiner. 
	Applicant’s amendments to the Specifications filed November 1, 2021, which include the amendments made October 15, 2021, are acknowledged by the Examiner. 
Applicant’s amendments to the Abstract filed November 1, 2021, which include the amendments made October 15, 2021, are acknowledged by the Examiner. 
Applicant’s amendments to the Drawings filed November 1, 2021, which include the amendments made October 15, 2021, are acknowledged by the Examiner. 

Response to Arguments
Applicant’s amendments to claims 6 and 7 have overcome the current claim objections, they are therefore withdrawn.
With respect to claim 1, Applicant argues that Baudenbacher and Eddy do not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.

Specification
The amendments filed November 1, 2021, which include the amendments made October 15, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Abstract lines 1-2: there is no support for the step of using the device “within 10 minutes”; Examiner suggests removing the step from the abstract language. 
Drawings Fig 4: there is no support for the use of the device for “10 minutes”; Examiner suggests removing the Drawing from the Specifications. 
Specifications [0002]: there is no support for the step of using the device “within 10 minutes” or the repair to occur in “minutes”; Examiner suggests removing the Specification language. 
Specifications [0002]: while there is support for the system adapting to the user ([0054]), there is no support for that adaption in real time (Examiner notes that while the Specifications mention “latency” in [0057] with respect to changing of loading profiles, it is not directed towards the adaption of the system to the user); Examiner suggests removing the Specification language.
Claim 1 there is no support for the step of using the device “within 10 minutes”; Examiner suggests removing the step from the claim language. 
Claim 2 there is no support for the step of using the device “for no less than two minutes”; Examiner suggests removing the step from the claim language. 
Claim 3 there is no support for the step of using the device “for no more than ten minutes”; Examiner suggests removing the step from the claim language. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 2-3 and 8 are objected to because of the following informalities:  
Claims 2 and 3 each recite “attaching the device submitted to the force in the user body part”, it is unclear what the Applicant intends to claim. The language “the device submitted to the force” is confusing, the device would apply the force so it is unclear how it would be submitted to it. Further, submitted is past tense while the rest of the claim is current tense, so it is unclear how the device can have applied a force to the user before it has been applied. The language “in the user body part” is confusing because the device is applied onto the user not within the user- as understood by the Specifications and parent claim 1 language. For the sake of compact prosecution Examiner will interpret the langue to be attaching the device, which submits a force, on the user body part.
Claim 8 recites “attaching of the device in the user body part”, it is unclear what the Applicant intends to claim. The language “in the user body part” is confusing because the device is applied onto the user not within the user- as understood by the Specifications and parent claim 1 language. For the sake .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 608.04(a).
Claim 1 line 2 recites “within 10 minutes,” there is not support in the original Specifications, Drawings, or prior filed applications for this limitation. Examiner suggests removing the limitation from the claim language. 
Claim 2 line 5-6 recites “for no less than two minutes,” there is not support in the original Specifications, Drawings, or prior filed applications for this limitation. Examiner suggests removing the limitation from the claim language. 
Claim 3 line 5-6 recites “for no more than ten minutes,” there is not support in the original Specifications, Drawings, or prior filed applications for this limitation. Examiner suggests removing the limitation from the claim language. 
Claims 2-10 are rejected due to their dependency on a rejected claim above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “directing a force remotely”, it is unclear what the Applicant intends to claim. How can a device distribute pressure remotely to the user’s body (Remote- being, relating to, or involving a means of doing or using something indirectly or from a distance. Merriam-Webster.) while also applying the force itself and generating the force itself? For the sake of compact prosecution Examiner will not interpret this language to be in the claim.  
Claim 8 recites “applied remotely”, it is unclear what the Applicant intends to claim. How can a device apply pressure remotely to the user’s body (Remote- being, relating to, or involving a means of doing or using something indirectly or from a distance. Merriam-Webster.) while also applying the force itself and generating the force itself? For the sake of compact prosecution Examiner will not interpret this language to be in the claim.  
Claims 2-10 are rejected as being dependent on a rejected claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamplin (US 2016/0175179).
With respect to claim 1, Pamplin discloses A method for promoting functional restoration of a user body part ([0035], device compresses the body to aid in circulation, thus promotes functional restoration) within 10 minutes ([0072], device heating phase, after which the compression is at the desired level, can take from 0.1 to 10 minutes, therefore the device begins promoting functional restoration in under ten minutes) comprising- the step of generating a distributed pressure by means of a device or apparatus applying or directing a force remotely to the user's impaired body part ([0206], [0204] controller signals to apparatus to apply compression to the limb of a user), wherein said distributed pressure is provided by at least a force applied by the device ([0206], [0204] compression created by contraction of device which is a force), and for a period of time to target and activate soft tissue while promoting lymphatic circulation ([0091], Fig 5B, compression is held for a period of time during the standby phase where the device is maintained in compression or not in compression for increased blood flow and would thus activate soft tissue and promote lymphatic circulation).  
With respect to claim 2, Pamplin discloses The method according to claim 1, wherein the step of generating a distributed pressure comprises: applying a force in at least one extremity of said device (Fig 2, [0147], applying a force to an extremity 20 of the device), in order to reach a predefined pressure range ([0190], device is heated to reach a target transition temperature which creates a target transition length, this would also result in reaching and applying a predefined pressure; [0046] pressure level can be preset by a doctor); and attaching the device submitted to the force in the user body part for no less than two minutes to promote lymphatic mobilization ([0072], heating phase to reach compression state may take 3 minutes, so the device would remain in place for over two minutes).  
With respect to claim 6, Pamplin discloses The method according to claim 2, wherein the applying of a force in at least one extremity of said device generates a measured pressure, which is identified by a component for indication of pressure for the elapsed period of time ([0150], [0046],sensor 90 for sensing timing and pressure).  
With respect to claim 8, Pamplin discloses The method according to claim 2, wherein the attaching of the device in the user body part is arranged in a concentric design applied remotely to the impaired body part (Fig 2, device is applied in a concentric design with respect to the outer surface of the user and is applied to an ankle which is remote from the user center).  
With respect to claim 9, Pamplin discloses The method according to claim 2, wherein a plurality of devices is harmonically arranged to concentric nulling of loads on the user's impaired body part ([0140], [0133], [0134], plurality of devices 20 arranged to operate in a pattern and arranged concentrically with respect to each other and the user’s limb).  
With respect to claim 10, Pamplin discloses The method according to claim 1, wherein the body part comprises at least one of upper or lower extremities (Fig 2, lower extremity, the leg and ankle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin in view of He (US 2008/0033484).
With respect to claim 3, Pamplin discloses The method according to claim 2, wherein the step of generating a distributed pressure comprises: applying the force in at least one extremity of said device (Fig 2, [0147], applying a force to an extremity 20 of the device), in order to reach the predefined pressure range ([0190], device is heated to reach a target transition temperature which creates a target transition length, this would result in reaching and applying a predefined pressure; device is cooled to reach a 
Pamplin is silent on for no more than ten minutes.  
He teaches an analogous orthosis that attaches to a user to apply pressure (Fig 3, [0035], device 20 applies pressure to a user) for no more than ten minutes to target and activate soft tissue ([0018], [0023], pressure applied the lower limb and associated soft tissue to target the sciatic nerve for no more than ten minutes which resulted in pain relief).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Pamplin for ten minutes at a time as taught by He to be an effective time to apply pressure to the user to begin to see results (He [0018]).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin in view of Bichel et al (US 2015/0297132).
With respect to claim 4, Pamplin discloses The method according to claim 2.
Pamplin is silent on wherein the predefined pressure comprises a pressure range of 1 mmHg to 150 mmHg.  
Bichel et al teaches an analogous compression device 112 with a sensor system 117 wherein the predefined pressure comprises a pressure range of 1 mmHg to 150 mmHg ([0092, [0093], pressure range of 30 to 120 mmHg is a predefined and desired pressure range).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use modify the pressure range of Pamplin to be the desired range as taught by Bichel et al to be a pressure range that is not too low or too high and thus improves device effectiveness and safety (Bichel et al [0091]).
With respect to claim 5, Pamplin discloses The method according to claim 2.

Bichel et al teaches an analogous compression device 112 with a sensor system 117 wherein the predefined pressure comprises a pressure range of 3 mmHg to 130 mmHg ([0092, [0093], pressure range of 30 to 120 mmHg is a predefined and desired pressure range).  
With respect to claim 7, Pamplin discloses The method according to claim 6, wherein the component for indication is defined by at least one of: a visual indicator, wherein the visual indicator is positioned in the device and indicates different pressures according to the force applied in at least one extremity of the device; or an electronic circuit, wherein the electronic circuit is connected to an electronic sensor arranged to detect the applied force in at least one extremity of the device, the electronic circuit processes the detected force ([0046], electronic circuit of the controller is connected to the sensor which detects forces).  
Pamplin is silent on and displays the pressure in the device.
Bichel teaches an analogous sensor 117 for a compression device 112 which has a display 130 and teaches the steps of displays the pressure in the device ([0265], [0268], pressure is displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use modify the control device of Pamplin to have a pressure display as taught by Bichel et al in order to allow for the user to be able to read and better control the system (Bichel et al [0074]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786